United States Court of Appeals
                               For the Seventh Circuit 
                               Chicago, Illinois 60604 
 
                                     June 17, 2015 
 
                                        Before 
                                                             
 
                           RICHARD A. POSNER, Circuit Judge 
 
                           ANN CLAIRE WILLIAMS, Circuit Judge 
 
                           JOHN DANIEL TINDER Circuit Judge 
 
                                             
No. 14‐2704                                  
                                             
UNITED STATES OF AMERICA,                   Appeal from the United States 
      Plaintiff‐Appellee,                   District Court for the Northern 
                                            District of Illinois, Western Division. 
      v.                                     
                                            No. 10 CR 50078‐3 
ROBERT PRESLEY,                              
      Defendant‐Appellant.                  Frederick J. Kapala, Judge. 
                                             
                                             
                                             
                CORRECTION IN OPINION ISSUED ON JUNE 11, 2015 
                                         
      On page 9, AFFIRMED has been replaced with the following paragraph: 

      Although as mentioned we do not think the judge committed reversible error, 
we are ordering a limited remand to enable him to consider whether to resentence the 
defendant in light of the concerns expressed in this opinion.